Citation Nr: 1101539	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded an August 2010 Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  The hearing 
transcript is associated with the record.


FINDING OF FACT

From February 22, 2007 the Veteran's service-connected PTSD has 
been productive of social and occupational impairment manifested 
by depressed mood, intrusive recollections and flashbacks, sleep 
impairment with nightmares, and avoidant behaviors; however, he 
has not exhibited symptoms approximating flattened affect, speech 
impairment, difficulty understanding complex commands, gross 
impairment of short-and long- term memory, impaired judgment, 
impaired abstract thinking, suicidal or homicidal ideation, or 
other psychosis.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for service-connected PTSD are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, 
Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

In March 2007, the RO sent the Veteran a letter providing notice 
to substantiate a service connection claim, including the 
disability-rating and effective-date elements.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran had ample 
opportunity to respond before the RO adjudicated the case in 
September 2007.  
The Board notes the issue in this case (entitlement to assignment 
of a higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
March 2007).  However, another VCAA notice is not required for 
downstream issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims (Court) has also determined that the statutory scheme does 
not require another VCAA notice letter in a case such as this 
where the Veteran was furnished proper VCAA notice with regard to 
the claim of service connection itself.  See Dingess, supra.  As 
such, the Board finds that the RO fulfilled its duty to notify.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim.  In this regard, the 
Board notes that service treatment records (STR) and VA and non-
VA outpatient records were obtained.  The Veteran was afforded 
appropriate VA examinations, in August 2007 and April 2009.  
These examination reports included an interview with the Veteran 
and mental status examination conducted by appropriately 
qualified mental healthcare providers.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be obtained to 
substantiate the claim, and the Board is also unaware of any such 
evidence.  For these reasons, the Board finds that the duties to 
notify and assist the Veteran have been met.

Evaluation of the Service-Connected PTSD

Laws and Regulations

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Because the Veteran is challenging 
the initially assigned disability rating, it has been in 
continuous appellate status since the original assignment of 
service connection.  The evidence to be considered includes all 
evidence proffered in support of the original claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board may, however, grant 
different levels of compensation effective from different dates 
based on the evidence, throughout the period from the time the 
initial rating claim was filed in 2006 until a final decision is 
made here.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is presently in receipt of a 30 percent PTSD rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting 
service connection for PTSD).  According to 38 C.F.R. § 4.126(a), 
a mental disorder shall be evaluated "based on all the evidence 
of record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of examination."  38 C.F.R. § 4.126(a) 
(2010).

The regulations establish a general rating formula for mental 
disorders. 38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms. However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  A 30 percent 
rating is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.

Next, a 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130.

Then the next higher (70 percent) rating, contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-
IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the medical 
findings employed in that determination.

The medical evidence shows a GAF score has been assigned during 
the pendency of this claim.  See Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV). An examiner's classification 
of the level of psychiatric impairment, by words or by a score, 
is to be considered but is not determinative of the percentage 
rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, 
is highly probative as it relates directly to the Veteran's level 
of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, the 
following apply:
GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores between 61 and 70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Evidence

In November 2006, the Veteran underwent a psychosocial 
assessment.  The assessment report, dated September 2007, was 
authored by a private licensed psychologist.  At the time of the 
evaluation, the Veteran affirmed the following symptoms: sleep 
disturbances, intrusive thoughts, flashbacks, emotional 
detachment, depressed mood, irritability, hypervigilance, and 
memory impairment.  The psychologist reviewed the Veteran's 
employment history and difficulties caused by the recurrent PTSD 
symptoms.  She opined that the Veteran did not possess any 
transferable skills for sedentary job duties.  She diagnosed PTSD 
and assigned a GAF score of 48.  

The Veteran underwent an August 2007 VA psychological examination 
as part of his original PTSD service connection claim.  He 
reported experiencing intrusive thoughts, flashbacks, anxiety 
attacks, nervousness, hypervigilance, and sleep disturbances on a 
regular basis.  The examiner noted that the Veteran encountered 
much difficulty maintaining employment for many years following 
service.  However, he has maintained his present job for three 
years.  Regarding his domestic relationships, the Veteran is 
presently unmarried, but stays in contact with his two children.  
He attributed his divorce many years ago to in-service trauma.  
Mental status examination showed the Veteran having a slightly 
anxious mood, but normal speech.  Hygiene was adequate.  The 
examiner noted sleep disturbances, anxiety attacks, and 
hypervigilance.  No reality impairments, such as hallucinations 
or delusions, were present.  Similarly, the Veteran did not 
affirm any homicidal or suicidal ideations.  The examiner 
diagnosed PTSD and assigned a GAF score of 55.  

VA treatment notes from January 2007 through January 2009 show 
that the Veteran regularly sought counseling.  The counseling 
sessions primarily revolved around the Veteran's sense of regret 
over the in-service incident and overcoming his fear of crowds 
and social activities.  In his initial psychosocial assessment, 
the Veteran reported frequent sleeping difficulties, 
irritability, and depressive symptoms.  Mental status examination 
showed the Veteran was cooperative and possessed good personal 
hygiene.  No speech disorder was present, nor was homicidal or 
suicidal ideation.  The examiner noted an anxious affect and 
nervous mood.  The examiner diagnosed PTSD and assigned a GAF 
score of 56.  She referred the Veteran to the mental health 
clinic for individual counseling and medication.  

In August 2007, a VA psychiatrist evaluated the Veteran primarily 
on complaints of insomnia.  He noted the Veteran's in-service 
trauma and social history.  Mental status examination showed the 
Veteran was appropriately groomed and cooperative.  Speech was 
normal and no psychosis was present.  Concentration, memory, and 
judgment were deemed to be good.  The VA psychiatrist diagnosed 
PTSD and assigned a GAF score of 60.  Another VA treatment note, 
dated June 2008, showed that the Veteran invited people to his 
new home during the anniversary of the accident.  The Veteran 
stated this activity worked out really well and lessened the 
impact of the date on his PTSD symptoms.  He also reported that 
his depressive symptoms were recently subsiding.  Similarly, a 
November 2008 VA social worker note showed that the Veteran 
continued to be in good spirits and appearance.  His relationship 
with his fiancé was going well.  Although the Veteran 
acknowledged having continued social anxiety, he denied any 
occupational problems.  Lastly, January 2009 treatment notes 
reflects continued insomnia, but the Veteran did not identify a 
specific stressor causing the symptoms.   

The Veteran was reexamined by VA in April 2009.  Currently, he 
reported taking medications and participating in outpatient 
mental health treatment to treat PTSD related symptoms.  He 
currently lived with his girlfriend of eight years and regularly 
visited his two children from prior relationships on the 
weekends.  Otherwise, he denied having significant friends or 
participation in other social activities.  He also avoided 
crowds.  The Veteran reported being employed for the past five 
years.  Psychiatric examination showed normal speech.  The 
examiner judged the Veteran's attitude to be cooperative and 
friendly.  Thought processes were logical and sequential.  No 
psychosis or suicide ideation was present.  However, the Veteran 
was noted to have sleep impairment and severe panic attacks 
approximately once or twice a month.  Immediate and short term 
memory was slightly impaired, but long term memory remained 
intact.  The examiner believed the Veteran's PTSD symptoms 
affected his motivation and mood.  The Veteran also demonstrated 
problems with intrusive recollections, excessive guilt, 
concentration, and avoidant activities, including refraining from 
eating certain types of meat, as a result of the in-service 
stressor.  However, the Veteran continued to maintain his job.  
The examiner diagnosed PTSD and assigned a GAF score of 55-59.  

The Veteran participated in an August 2010 Travel Board hearing.  
The Veteran reported having psychological difficulties following 
the in-service explosion on his naval ship.  These led to 
significant occupational and domestic difficulties following 
service.  Prior to his present job, he could not maintain 
employment for a significant amount of time.  He explained that 
his present supervisor is a Vietnam Veteran and accommodates his 
occupational limitations due to PTSD symptoms.  The Veteran 
stated that he presently lived with his wife.  Although she 
frequently travelled, he believed they got along well.  He 
reported having one friend.  The Veteran noted that he continued 
to avoid crowds during both occupational and domestic activities.  
The Veteran's representative adamantly asserted that from his 
experience regarding PTSD disability ratings the Veteran clearly 
met the criteria for a 50 percent rating.      

Analysis  

The Veteran asserts that a rating in excess of 30 percent is 
warranted.  After careful consideration of the record, the Board 
does not find that the evidence supports assignment of a rating 
in excess of 30 percent.  

The next higher PTSD rating criteria of 50 percent contemplates 
the following symptoms: occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Meanwhile, the 30 percent PTSD rating criteria contemplates 
depressed mood, anxiety, panic attacks less than weekly, chronic 
sleep impairment, and mild memory loss.  See id. 

The evidence shows that the Veteran has been gainfully employed 
since filing the present claim.  Additionally, he has maintained 
domestic relationships with his two children and present wife.  
The Veteran's symptoms primarily consist of sleep disturbances, 
intrusive thoughts, panic attacks occurring less than weekly, and 
avoidant behaviors.  Both VA examination reports, VA treatment 
notes, the November 2006 private psychosocial assessment do not 
show speech impairment, inappropriate hygiene, frequent panic 
attacks, or gross memory impairment   approximating the criteria 
contemplated by the 50 percent rating.  See id.  Additionally, VA 
healthcare providers have assigned GAF scores reflecting moderate 
symptoms.  VAOPGCPREC 10-95; see Massey, supra.  For these 
reasons, the Board finds that symptoms approximating the 50 
percent rating criteria are not present.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The Board has considered the November 2006 psychosocial 
assessment.  At the time, the Veteran affirmed difficulty 
concentrating, overwhelming feelings of guilt/anger, isolative 
behavior, and moderately severe depression.  The psychologist 
assigned a GAF score of 48 for serious symptoms.  VAOPGCPREC 10-
95; see Massey, supra.  However, at this time the Veteran had 
been employed in his present occupation for approximately two 
years and was in a relationship with his current wife.  See April 
2009 VA examination report.  Further, this report does not 
include findings relating to inappropriate hygiene, significant 
memory impairment, speech problems, or suicidal/ homicidal 
ideation.  See id.   

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA, his statements to medical providers and 
the testimony offered before the Board.

The Veteran is competent to report his symptoms, and his wife can 
certainly provide an eyewitness account of the Veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, even affording the Veteran and  his wife the requisite 
competence and credibility in reporting the Veteran's symptoms, 
the lay evidence offered shows the Veteran's disability picture 
during the period under review more closely approximated the 
criteria for the current 30 percent evaluation.

Because the evidence does not show any distinct period during 
which a rating higher than 30 percent would be warranted, 
"staged ratings" are not for application.  
Fenderson, 12 Vet. App. 119.  

In sum, the Board finds the evidence reflects PTSD symptoms more 
closely approximating the criteria for a 30 percent rating.  A 
rating in excess of 30 percent for service connected PTSD is 
denied.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record does not show, nor does the Veteran contend, that 
unemployment arises from his service connected PTSD symptoms.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

An initial rating in excess of 30 percent for service connected 
PTSD is denied. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


